Per Curiam.-
This suit was brought under the statute to validate $1,000,000.00 of 6% bonds designed to be issued for the construction of roads in a district under Chapter 8888, Acts of 1921, which purports to create and establish the Long Branch and Lakeside Special Road and Bridge District in Clay County, Florida. The validity of the statute is challenged. An appeal was taken from a decree rendered by the Circuit Judge validating the bonds.
It appears by the Act that the district comprises about 150,000 acres of land which it is shown was in 1920 assessed at $353,920.00. The provisions of the Act are too voluminous to be set out here.
Even if Chapter 8888 does not contain distinct and unrelated provisions upon more than one subject and. matter properly connected therewith in violation of Section 16, Article III, of the Constitution, and does not violate Sections 20 and 21, Article III of the Constitution in the provisions regulating the practice of courts of justice, if not also in other provisions, it is obvious that the essential provisions of the Act are so arbitrary and oppressive' as tax burdens upon property of small value considered with reference to the multiplied enormous special assessment authorized to be made against it, as that the statute is a palpable abuse of the police and taxation powers of the State that will inevitably deprive the land owners of their property in violation of the State and Federal Constitutions. This makes the entire Act invalid and unenforceable.
Reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.